
	

113 HR 4944 IH: Neglected Infections of Impoverished Americans Act of 2014
U.S. House of Representatives
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4944
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2014
			Mr. Johnson of Georgia (for himself and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the submission of a report to the Congress on parasitic disease among poor Americans.
	
	
		1.Short titleThis Act may be cited as the Neglected Infections of Impoverished Americans Act of 2014.
		2.Report to Congress on the current state of parasitic diseases that have been overlooked among the
			 poorest Americans
			(a)In generalNot later than 12 months after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall report to the Congress on the epidemiology of, impact
			 of, and appropriate funding required to address neglected diseases of
			 poverty, including neglected parasitic diseases such as—
				(1)Chagas disease;
				(2)cysticercosis;
				(3)toxocariasis;
				(4)toxoplasmosis;
				(5)trichomoniasis;
				(6)the soil-transmitted helminths; and
				(7)other related parasitic diseases, as designated by the Secretary.
				(b)Required informationThe report under subsection (a) should provide the information necessary to guide future health policy to—
				(1)accurately evaluate the current state of knowledge concerning diseases described in such subsection
			 and define gaps in such knowledge; and
				(2)address the threat of such diseases.
				
